Exhibit 10.14.2

GENZYME CORPORATION

NOTICE OF GRANT OF STOCK OPTIONS

ID: 06-1047163

AND OPTION AGREEMENT

500 Kendall Street

 

 

 

 

 

Cambridge, MA 02142

 

 

 

 

OPTIONEE NAME

OPTION NUMBER:

OPTIONEE ADDRESS

PLAN:

 

ID:

 

Effective                           , you have been granted a(n) Non-Qualified
Stock Option to buy                    shares of GENZYME CORPORATION (the
Company) stock at $                   per share.

The total option price of the shares granted is $                  .

Shares in each period will become fully vested on the date shown.

Shares

 

Vest Type

 

Full Vest

 

Expiration

 

MAINTAIN THIS COPY FOR YOUR RECORDS.

These options are granted under and governed by the terms and conditions of the
Company’s Stock Option plan as amended and the Option Agreement, all of which
are attached and made a part of this document.

 

Date:

 

 

Time:

 


--------------------------------------------------------------------------------


GENZYME CORPORATION 2001 EQUITY INCENTIVE PLAN

OFFICER (TIER I/II)

NONSTATUTORY STOCK OPTION TERMS AND CONDITIONS

1.     Plan Incorporated by Reference. This Option is issued pursuant to the
terms of the Plan and may be amended as provided in the Plan. Capitalized terms
used and not otherwise defined in this certificate have the meanings given to
them in the Plan. This certificate does not set forth all of the terms and
conditions of the Plan, which are incorporated herein by reference. The
Committee administers the Plan and its determinations regarding the operation of
the Plan are final and binding. Copies of the Plan may be obtained upon written
request without charge from the Shareholder Relations Department of the Company.

2.     Option Price. The price to be paid for each share of Common Stock issued
upon exercise of the whole or any part of this Option is the option price set
forth on the face of this certificate (the “Option Price”).

3.     Exercisability Schedule. This Option may be exercised at any time and
from time to time up to the number of shares and in accordance with the
exercisability schedule set forth on the face of this certificate, but only for
the purchase of whole shares. This Option may not be exercised as to any shares
after the date of expiration set forth on the face of this certificate (the
“Expiration Date”).

4.     Method of Exercise. To exercise this Option, the Participant shall
deliver written notice of exercise to the Company specifying the number of
shares with respect to which the Option is being exercised accompanied by
payment of the Option Price for such shares in cash, by certified check or in
such other form, including shares of Common Stock of the Company valued at their
Fair Market Value on the date of delivery, as the Committee may approve.
Promptly following such notice, the Company will deliver to the Participant a
certificate representing the number of shares with respect to which the Option
is being exercised.

5.     Recapitalization, Mergers, Etc. In the event of a consolidation or merger
of the Company with another entity, the sale or exchange of all or substantially
all of the assets of the Company or a reorganization or liquidation of the
Company, the Committee may upon written notice to the Participant provide that
this Option shall terminate on a date not less than 20 days after the date of
such notice unless theretofore exercised. In connection with such notice, the
Committee may in its discretion accelerate or waive any deferred exercise
period. Notwithstanding the foregoing, in the event of a change in control of
the Company (as defined in a vote of the Compensation Committee adopted May 29,
2002), this Option shall become exercisable as to all shares without regard to
any deferred exercisability schedule or deferred exercise period.

6.     Transferability. This Option may be transferred without consideration (or
for such consideration as the Committee may from time to time deem appropriate)
by the holder thereof to any Family Member; provided, however, that no
subsequent transfer of such option shall be permitted except for transfers: (i)
to a Family Member; (ii) back to the Participant; or (iii) pursuant to the
applicable laws of descent and distribution.  For this purpose, “Family Member”
shall mean (i) any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law,
including any adoptive relationships, and any other person sharing the
Participant’s household (other than as a tenant or employee); (ii) any trust in
which any of the persons described in clause (i) holds a greater than 50%
beneficial interest; (iii) any foundation in which any of the persons described
in clause (i) or the Participant controls the management of assets; or (iv) any
other entity in which any of the persons described in clause (i) or the
Participant holds more than 50% of the voting interests.

7.     Exercise of Option After Termination of Employment. If the Participant’s
employment with (a) the Company, (b) an Affiliate, or (c) a corporation (or
parent or subsidiary corporation of such corporation) issuing or assuming a
stock option in a transaction to which section 424(a) of the Code applies, is
terminated for any reason other than by disability (within the meaning of
section 22(e)(3) of the Code) death or retirement, the Participant may exercise
the rights which were available to the Participant at the time of such
termination only within three months from the date of termination. If
Participant’s employment is terminated as a result of disability, such rights
may be exercised within twelve months from the date of termination.  If
Participant’s employment is terminated as a result of retirement (which is
defined as a minimum of age 60 plus a minimum of five years of service provided
employment is not terminated for cause), this Stock Option shall become
exercisable as to all shares without regard to any deferred exercise period, and
such rights may be exercised within three years from the date of termination. 
Upon the death of the Participant, his or her Designated Beneficiary shall have
the right, at any time within twelve months after the date of death, to exercise
in whole or in part any rights that were available to the Participant at the
time of death.  If the Participant’s employment is terminated for cause, the
Participant may exercise the rights which were available to the Participant at
the time of such termination only within three months from the date of
termination.  Termination by the Company of the Participant’s employment for
“cause” shall mean termination upon (A) the willful and continued failure by him
or her to substantially perform his or her duties with the Company (other than
any such failure resulting from his or her incapacity due to physical or mental
illness) after a written demand for substantial performance is delivered to the
Participant by the Company, which demand specifically identifies the manner in
which the Company believes that he or she has not substantially performed his or
her duties, or (B) the willful engaging by the Participant in conduct which is
demonstrably and materially injurious to the Company, monetarily or otherwise. 
No act, or failure to act, on the Participant’s part shall be deemed “willful”
unless done, or omitted to be done, by him or her not in good faith and without
reasonable belief that his or her action or omission was in the best interest of
the Company.  In the case of any Participant who is a corporate officer of the
Company, determination for purposes of this section of whether termination of
such Participant’s employment is for “cause” shall be made by the Committee.  In
the case of any Participant who is not a corporate officer of the Company,
determination for purposes of this section of whether termination of such
Participant’s employment is for “cause” shall be made by the Senior Vice
President, Chief Human Resources Officer, in his sole discretion, whose decision
shall be final. Notwithstanding any of the foregoing, no rights under this Stock
Option may be exercised after the Expiration Date.

8.     Compliance with Securities Laws. It shall be a condition to the
Participant’s right to purchase shares of Common Stock hereunder that the
Company may, in its discretion, require (a) that the shares of Common Stock
reserved for issue upon the exercise of this Option shall have been duly listed,
upon official notice of issuance, upon any national securities exchange or
automated quotation system on which the Company’s Common Stock may then be
listed or quoted, (b) that either (i) a registration statement under the
Securities Act of 1933 with respect to the shares shall be in effect, or (ii) in
the opinion of counsel for the Company, the proposed purchase shall be exempt
from registration under that Act and the Participant shall have made such
undertakings and agreements with the Company as the Company may reasonably
require, and (c) that such other steps, if any, as counsel for the Company shall
consider necessary to comply with any law applicable to the issue of such shares
by the Company shall have been taken by the Company or the Participant, or both.
The certificates representing the shares purchased under this Option may contain
such legends as counsel for the Company shall consider necessary to comply with
any applicable law.

9.     Payment of Taxes. The Participant shall pay to the Company, or make
provision satisfactory to the Company for payment of any taxes required by law
to be withheld with respect to the exercise of this Option. The Committee may,
in its discretion, require any other federal or state taxes imposed on the sale
of the shares to be paid by the Participant.  In the Committee’s discretion,
such tax obligations may be paid in whole or in part in shares of Common Stock,
including shares retained from the exercise of this Option, valued at their Fair
Market Value on the date of delivery.  The Company and its Affiliates may, to
the extent permitted by law, deduct any such tax obligations from any payment of
any kind otherwise due to the Participant.

10.   Rights Limited.  The Committee, in its sole discretion, shall determine
from the group of eligible persons whether an individual shall be a Participant
under the Plan.  Any Option grant made under the Plan shall be made in the sole
discretion of the Committee, or its delegate as appointed in accordance with the
Plan, and no prior Option grant shall entitle a person to any future Award.  In
no event shall the Plan, or any Option grant made under the Plan, form a part of
an employee’s or consultant’s contract of employment or service, if any. 
Neither the Plan, nor any Option grant made under the Plan, shall confer upon
any employee or consultant of the Company or its Affiliate any right with
respect to the continuance of his or her employment by, or other service with,
the Company or its Affiliate, nor shall they limit the rights of the Company or
its Affiliate to terminate the


--------------------------------------------------------------------------------


employee or consultant or otherwise change the terms of service.  No Participant
or Designated Beneficiary shall have any rights as a shareholder with respect to
any shares of Common Stock to be issued under the Plan or any Option until he or
she becomes the holder thereof.  The loss of existing or potential profit in an
Option grant shall not constitute an element of damages in the event of
termination of employment or service for any reason, even if the termination is
in violation of an obligation of the Company or its Affiliate to the
Participant.

11.   Acceptance.  Failure of the Participant to accept the terms and conditions
of this Option in accordance with the requirements of the Committee or its
delegate, as applicable, can result in adverse consequences to the Participant,
including cancellation of the Option.

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

 

 

 

Participant Signature

 

 

 

 

 

 

 

 

Participant Name (Print)

Date

 

 

Revised 12/4/06

 


--------------------------------------------------------------------------------